                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                   August 26, 2019
                             UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                              SOUTHERN DISTRICT OF TEXAS
                                CORPUS CHRISTI DIVISION

ROGER E. MIDDAUGH,                            §
                                              §
         Plaintiff,                           §
VS.                                           §   CIVIL ACTION NO. 2:19-CV-187
                                              §
INTERBANK,                                    §
                                              §
         Defendant.                           §

                                         ORDER

       Plaintiff, Roger E. Middaugh (Middaugh), originally filed this action in the 214th

Judicial District Court of Nueces County, Texas against Defendant InterBank, alleging a

number of causes of action arising out of InterBank’s efforts to collect on Middaugh’s

notes and to foreclose on certain real properties that are situated in Coleman County,

Texas and which secure payment of the notes. D.E. 1-4. On July 9, 2019, before being

served with the action, InterBank timely removed the case to this Court pursuant to

diversity jurisdiction. It also removed on the basis of federal question jurisdiction, noting

that Plaintiff asserts rights under the Fair Debt Collection Practices Act, 15 U.S.C. §

1692. See D.E. 1, 1-4. The Court HOLDS that the requirement of subject matter

jurisdiction is satisfied.

       On July 24, 2019, John Cucci, Jr., Plaintiff’s attorney of record, filed a letter

disclosing that he is not admitted to practice in federal court and requesting two weeks

for Middaugh to find a new attorney. D.E. 7, 9 (duplicate letter filed July 29, 2019). Mr.

Cucci did not seek admission pro hac vice. On the same date, Middaugh filed a similar

1/2
letter requesting two weeks to hire a new attorney. D.E. 8. The requested two weeks

expired on August 7, 2019, and no new attorney has filed an appearance in this case and

no new request has been filed. The Court DENIES AS MOOT the letter requests (D.E. 7,

8), which are construed as motions.

       On July 19, 2019, InterBank filed its motion to transfer venue (D.E. 5), seeking a

transfer of this action to the Northern District of Texas, San Angelo Division, which is

comprised of a number of counties including Coleman County, Texas where the loans

originated and where the property at issue is located. Pursuant to Local Rule 7.3,

opposed motions will be submitted to the judge 21 days from filing. The motion’s

submission date was August 9, 2019. Middaugh has not filed a response to the motion

and has not requested any extension of time to respond. Pursuant to Local Rule 7.4,

failure to respond is taken as a representation of no opposition to the relief sought.

       The Court, after reviewing the motion on the merits finds that it is well-taken. For

the reasons set out therein, the motion to transfer (D.E. 5) is GRANTED and the Court

ORDERS this action transferred to the United States District Court for the Northern

District of Texas, San Angelo Division.

       ORDERED this 26th day of August, 2019.

                                               ___________________________________
                                               NELVA GONZALES RAMOS
                                               UNITED STATES DISTRICT JUDGE




2/2
